Exhibit 10.1

EXECUTION

CUSTODY AGREEMENT

by and between

INVESCO DB FUNDS

and

THE BANK OF NEW YORK MELLON



--------------------------------------------------------------------------------

CUSTODY AGREEMENT

CUSTODY AGREEMENT, dated as of October 1, 2019, between each Invesco DB Funds
Trust referenced on Schedule I attached hereto, as may be amended by the parties
(each a “Trust” and collectively, the “Trust”), on behalf of each Fund as
defined below, and THE BANK OF NEW YORK MELLON, a bank organized under the laws
of the state of New York (the “Custodian”).

SECTION 1 – CUSTODY ACCOUNTS; INSTRUCTIONS

1.1. Definitions. Whenever used in this Agreement, the following words shall
have the meanings set forth below:

“Account” or “Accounts” shall have the meaning set forth in Section 1.2.

“Authorized Instructions” shall have the meaning set forth in Section 1.5.

“Authorized Person” shall mean any Person authorized by a Trust to give Oral
Instructions or Instructions with respect to one or more Accounts or with
respect to foreign exchange, Commodity Interests or other derivative investments
or information and transactional web based services provided by the Custodian or
a BNY Mellon Affiliate. Authorized Persons shall include Persons authorized by
an Authorized Person. Authorized Persons, their signatures and the extent of
their authority shall be provided by a Certificate. The Custodian may
conclusively rely on the authority of an Authorized Person until it receives
Written Instructions to the contrary.

“BNY Mellon Affiliate” shall mean any direct or indirect subsidiary of The Bank
of New York Mellon Corporation.

“BNY Mellon Group” shall have the meaning set forth in Section 9.5.

“Book-Entry System” shall mean the United States Federal Reserve/Treasury
book-entry system for receiving and delivering securities, its successors and
nominees.

“Business Day” shall mean any day on which the Custodian and relevant
Depositories are open for business.

“Centralized Functions” shall have the meaning set forth in Section 9.5.

“Certificate” shall mean any notice, instruction or other instrument in writing,
authorized or required by this Agreement to be given to the Custodian, which is
actually received by the Custodian by letter or facsimile transmission and
signed on behalf of a Trust by two (2) Authorized Persons or persons reasonably
believed by the Custodian to be Authorized Persons.

“CFTC” shall mean the Commodity Futures Trading Commission.



--------------------------------------------------------------------------------

“Commodity Interests” shall mean futures, options on futures, security futures
products, swaps, and such other instruments that are subject to regulation under
the Commodity Exchange Act and regulations adopted thereunder by the CFTC from
time to time.

“Confidential Information” shall mean all information disclosed under this
Agreement by one party to the other party regarding the disclosing party’s
business and operations.

“Country Risk Event” shall mean (a) issues relating to the financial
infrastructure of a country, (b) issues relating to a country’s prevailing
custody and settlement practices, (c) nationalization, expropriation or other
governmental actions, (d) issues relating to a country’s regulation of the
banking or securities industry, (e) currency controls, restrictions,
devaluations, redenominations or fluctuations or (f) market conditions which
affect the orderly execution of securities transactions or affect the value of
securities.

“Data Custodians” shall mean pricing vendors, analytics providers, brokers,
dealers, investment managers, Authorized Persons, Subcustodians, Depositories
and any other Person providing Market Data to the Custodian.

“Data Terms Website” shall mean
https://www.bnymellon.com/_global-assets/pdf/vendoragreement.pdf or any
successor website the address of which is provided by the Custodian to a Trust.

“Depository” shall include (a) the Book-Entry System, (b) the Depository Trust
Company, (c) any other clearing agency or securities depository registered with
the Securities and Exchange Commission identified to the Trusts from time to
time and (d) the respective successors and nominees of the foregoing.

“Economic Sanctions Compliance Program” shall mean those programs, policies,
procedures and measures designed to ensure compliance with, and prevent
violations of, Sanctions.

“Force Majeure Event” shall have the meaning set forth in Section 9.6.

“Foreign Depository” shall mean (a) Euroclear, (b) Clearstream Banking, societe
anonyme, (c) any other securities depositary authorized to act as a securities
depositary pursuant to applicable law and identified to a Trust from time to
time prior to use, and (d) the respective successors and nominees of the
foregoing identified to a Trust prior to the use of such successor or nominee.

“Funds” shall mean the various separate series, if any, of a Trust operated by
the Managing Owners as a separate “commodity pool” (within the meaning of the
Commodity Exchange Act) and listed on Schedule I hereto, and if none are listed
references to a Fund or Funds shall be references to the Trust. Funds shall also
include any future Funds added by mutual agreement of the parties, as of the
date agreed, to any amended and restated Schedule I.

“Instructions” shall mean Written Instructions, S.W.I.F.T., on-line
communications or other method or system, each as specified by the Custodian as
available for use in connection with the services hereunder.

 

2



--------------------------------------------------------------------------------

“Losses” shall mean, collectively, losses, costs, expenses, damages, liabilities
and claims.

“Managing Owner” shall mean, with respect to the Invesco DB Funds, Invesco
Capital Management LLC, as the same may be renamed from time to time.

“Market Data” shall mean pricing or other data related to Securities and other
assets. Market Data includes but is not limited to security identifiers,
valuations, bond ratings, classification data and other data received from
investment managers and others.

“Non-Custody Assets” shall have the meaning set forth in Section 11.1.

“Operational Losses” shall have the meaning set forth in Section 2.1.

“Oral Instructions” shall mean instructions expressed in spoken words received
by the Custodian.

“Person” or “Persons” shall mean any entity or individual.

“Replacement Subcustodian” shall have the meaning set forth in Section 2.1.

“Required Care” shall have the meaning set forth in Section 2.1.

“Sanctions” shall mean all economic sanctions, laws, rules, regulations,
executive orders and requirements administered by any governmental authority of
the U.S. (including the U.S. Office of Foreign Assets Control), and the European
Union (including any national jurisdiction or member state thereof), in addition
to any other applicable authority with jurisdiction over a Trust.

“Securities” shall include, without limitation, any common stock and other
equity securities, depository receipts, limited partnership and limited
liability company interests, bonds, debentures and other debt securities, notes
or other obligations, and any instruments representing rights to receive,
purchase or subscribe for the same, or representing any other rights or
interests therein (whether represented by a certificate or held in a Depository,
a Foreign Depository or with a Subcustodian or on the books of the issuer) that
are acceptable to the Custodian.

“Security Incident” shall have the meaning set forth in Section 1.8.

“Shares” shall have the meaning set forth in Section 6.1.

“Subcustodian” shall mean a bank or other financial institution (other than a
Foreign Depository) located outside the United States which is utilized by the
Custodian or by a BNY Mellon Affiliate in connection with the purchase, sale or
custody of Securities or cash hereunder and is identified to a Trust from time
to time, and their respective successors and assigns.

“Tax Obligations” shall mean taxes, withholding, certification and reporting
requirements, claims for exemptions or refund, interest, penalties, additions to
tax and other related expenses.

 

3



--------------------------------------------------------------------------------

“Written Instructions” shall mean written communications, including a
Certificate, received by the Custodian by overnight delivery, postal services or
facsimile transmission.

1.2. Establishment of Account.

(a) Each Trust on its behalf and on behalf of each Fund hereby appoints the
Custodian as the custodian of all Securities and cash at any time delivered to
the Custodian to be held under this Agreement. The Custodian hereby accepts such
appointment and agrees to establish and maintain one or more accounts for each
Fund in which the Custodian will hold Securities and cash as provided herein and
its records will reflect the segregation of assets of a Fund from the assets of
any other Fund. Such accounts (each, an “Account,” and collectively, the
“Accounts”) shall be in the name of each Trust or each Fund.

(b) The Custodian may from time to time establish on its books and records such
sub-accounts within each Account as a Trust and the Custodian may agree upon
(each a “Special Account”), and the Custodian shall reflect therein such assets
as each Fund may specify in Instructions.

(c) The Custodian may from time to time establish pursuant to a written
agreement with and for the benefit of a broker, dealer, futures commission
merchant or other third party identified in Instructions such accounts on such
terms and conditions as a Trust and the Custodian shall agree, and the Custodian
shall transfer to such account such Securities and cash as the Trust may specify
in Instructions.

(d) Upon the receipt of Instructions, the Custodian shall establish and maintain
a segregated account or segregated accounts for and on behalf of any Fund, into
which account or accounts may be transferred cash and/or Securities of the Fund
and collateral provided to the Fund by its counterparties, (a) in accordance
with the provisions of any agreement among a Trust, on behalf of the Fund, the
Custodian and a broker-dealer (registered under the Securities Exchange Act of
1934 and a member of the Financial Industry Regulatory Authority) relating to
compliance with the rules of The Options Clearing Corporation and of any
registered national securities exchange, or of any similar organization or
organizations, regarding escrow or other arrangements in connection with
transactions by the Fund, (b) in accordance with the provisions of any agreement
among the Trust, on behalf of the Fund, the Custodian and any futures commission
merchant (registered under the Commodity Exchange Act) relating to compliance
with the rules of the CFTC or any designated contract market, or of any similar
organization or organizations, regarding margin, collateral, escrow or other
arrangements in connection with transactions by the Fund, (c) for purposes of
segregating cash or Securities in connection with options on Securities
purchased, sold or written by the Fund or Commodity Interests purchased or sold
by the Fund, and (d) for any other purpose in accordance with Instructions.

 

4



--------------------------------------------------------------------------------

1.3. Representations and Warranties. (a) Each Trust hereby represents and
warrants, which representations and warranties shall be continuing and shall be
deemed to be reaffirmed upon each giving of Oral Instructions or Instructions by
a Trust, that:

(i) It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its obligations hereunder;

(ii) This Agreement has been duly authorized, executed and delivered by the
Trust, has been approved by a resolution of the Managing Owner and constitutes a
valid and legally binding obligation of the Trust, on behalf of each Fund,
severally and not jointly enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or other similar law affecting the enforcement of creditors’
rights generally and there is no statute, regulation, rule, order or judgment
binding on it, and no provision of its charter or by-laws, nor of any mortgage,
indenture, credit agreement or other contract binding on it or affecting its
property, which would prohibit its execution or performance of this Agreement;

(iii) It is conducting its business in substantial compliance with all
applicable laws and requirements, both state and federal, and has obtained all
applicable regulatory licenses, approvals and consents that the Trust believes
is necessary to carry on its business as now conducted;

(iv) It will not use the services provided by the Custodian hereunder in any
manner that is, or will result in, a violation of any law, rule or regulation
applicable to the Trust;

(v) It is fully informed of the protections and risks associated with various
methods of transmitting Instructions and Oral Instructions to the Custodian,
shall safeguard and treat with extreme care any user and authorization codes,
passwords and/or authentication keys, agrees that the security procedures (if
any) to be followed in connection therewith provide a commercially reasonable
degree of protection in light of its particular needs and circumstances and
acknowledges and agrees that Instructions need not be reviewed with the Trust by
the Custodian, that the Custodian may assume without further inquiry that
Instructions given by person(s) duly authorized are valid and such Instructions
may be acted upon as given;

(vi) Its transmission or giving of, and the Custodian acting upon and in
reliance on, Instructions or Oral Instructions pursuant to this Agreement shall
at all times comply with all applicable laws;

(vii) It shall impose and maintain restrictions on the destinations to which
cash may be disbursed by Instructions to ensure that each disbursement is for a
proper purpose; and

(viii) Subject to any agreement related to Commodity Interests or other
derivative or any similar agreement for a Trust of which the Custodian is
advised, the Trust has the right to make the pledge and grant the security
interest and security entitlement to the Custodian contained in Section 5
hereof, free of any right of redemption or prior claim of any other person or
entity, such pledge and such grants shall have a first priority subject to no
setoffs, counterclaims or other liens or grants prior to or on a parity
therewith, and it shall take such additional steps as the Custodian may require
to assure such priority.

 

5



--------------------------------------------------------------------------------

(b) The Custodian hereby represents and warrants, which representations and
warranties shall be continuing and shall be deemed to be reaffirmed each day,
that:

(i) It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement, and to perform its obligations hereunder;

(ii) This Agreement has been duly authorized, executed and delivered by the
Custodian, constitutes a valid and legally binding obligation of the Custodian,
enforceable in accordance with its terms, and there is no statute, regulation,
rule, order or judgment binding on it, and no provision of its charter or
by-laws, nor of any mortgage, indenture, credit agreement or other contract
binding on it or affecting its property, which would prohibit its execution or
performance of this Agreement; and

(iii) It is conducting its business under this Agreement in substantial
compliance with laws and requirements, both state and federal applicable to the
provision of the services hereunder, and has obtained applicable regulatory
licenses, approvals and consents necessary to provide the services hereunder.

1.4. Distributions. The Custodian shall make distributions or transfers out of
an Account pursuant to Instructions. In making payments to service providers
pursuant to Instructions, each Trust acknowledges that the Custodian is acting
in an administrative or in a ministerial capacity, and not as the payor, for tax
information reporting and withholding purposes.

1.5. Authorized Instructions. The Custodian shall be entitled to rely upon any
Oral Instructions or Instructions actually received by the Custodian and
reasonably believed in good faith by the Custodian to be from an Authorized
Person (“Authorized Instructions”). Notwithstanding any other provision included
in this Agreement, Written Instructions relating to the disbursement of cash of
a Trust other than in connection with the purchase, sale or settlement of
Securities or Commodity Interests, shall be in the form of a Certificate. Each
Trust agrees that an Authorized Person shall forward to the Custodian
Instructions confirming Oral Instructions by the close of business of the same
day that such Oral Instructions are given to the Custodian. Each Trust agrees
that the fact Instructions confirming Oral Instructions are not received shall
in no way affect the validity or enforceability of transactions authorized by
such Oral Instructions and effected by the Custodian.

1.6. Authentication. If the Custodian receives Instructions that it in good
faith reasonably believes to appear on their face to have been transmitted by an
Authorized Person via (i) facsimile or other electronic method that is not
secure or (ii) secure electronic transmission containing applicable
authorization codes, passwords or authentication keys, each Trust understands
and agrees that in the absence of the possession of actual knowledge to the
contrary, the Custodian cannot determine the identity of the actual sender of
such Instructions and that the Custodian shall be deemed to have a reasonable
belief for purposes of Section 1.5 that such Instructions have been sent by an
Authorized Person. Each Fund shall be responsible for ensuring that only
Authorized Persons transmit Instructions to the Custodian and that all
Authorized Persons safeguard and treat with extreme care applicable user and
authorization codes, passwords and authentication keys.

 

6



--------------------------------------------------------------------------------

1.7. On-Line Systems. If an Authorized Person elects to transmit Instructions
through an on-line communication system offered by the Custodian, the use
thereof shall be subject to any terms and conditions contained in a separate
written agreement. If a Trust or an Authorized Person elects, with the
Custodian’s prior consent, to transmit Instructions through an on-line
communications service owned or operated by a third party, the Trust agrees that
the Custodian shall not be responsible for the reliability or availability of
any such service.

1.8. Information Security.

Custodian has implemented, and agrees to maintain, information security policies
and programs consistent with industry guidelines and all applicable statutes,
rules or regulations, that include commercially reasonable administrative,
physical and technical safeguards designed to (i) protect the privacy,
confidentiality, integrity and availability against any reasonably foreseeable
threats or hazards to the Trusts’ Confidential Information and (ii) reasonably
protect against accidental, unlawful or unauthorized access, copying, damage,
destruction, disclosure, distribution, loss, manipulation, modification,
processing, use, reuse, interception, or transmission of such Confidential
Information. This Section 1.8 shall survive the termination of this Agreement
for so long as Custodian is in possession of the Trusts’ Confidential
Information.

(a) Administrative Safeguards. Custodian has implemented, and agrees to
maintain, commercially reasonable administrative safeguards that include, but
are not limited to, (i) security awareness training designed to ensure
understanding of responsibilities in guarding against security events and
unauthorized use or access to Confidential Information, (ii) logging procedures
to proactively monitor user and system activity, (iii) due diligence processes
for any approved subcontractors processing Confidential Information, (iv) access
termination procedures for timely revocation of access, (v) periodic user
entitlement review processes, (vi) software development and change management
processes, and (vii) security incident management policies and procedures for
the detection, investigation, notification, evidence preservation and
remediation of any security incident.

(b) Physical Safeguards. Custodian has implemented, and agrees to maintain,
commercially reasonable physical safeguards that include, but are not limited
to, (i) access controls at facilities processing Confidential Information,
(ii) secured transport and appropriate disposal of physical media and paper
waste containing Confidential Information, and (iii) controls designed to
protect against environmental hazards (e.g., water or fire damage).

(c) Technical Safeguards. Custodian has implemented, and agrees to maintain,
commercially reasonable technical safeguards that include, but are not limited
to, (i) logical separation of Confidential Information on information systems,
(ii) access controls to maintain appropriate segregation of duties and limit
access to information resources on a need-to-know and least privileged basis,
(iii) complex passwords at least seven characters in length, changed on a
regular basis, and stored and transmitted in a secure manner, (iv) device and
software management controls to guard against viruses and other malicious or
unauthorized software, (v) information system and software patching consistent
with manufacturer recommendations, (vi) intrusion detection and prevention
systems to guard against unauthorized

 

7



--------------------------------------------------------------------------------

information system access, (vii) encryption of Confidential Information
transmitted across unsecure or public networks including enforcement of
Transport Layer Security1 for e-mail exchanged between Custodian and the Trusts,
(viii) encryption of Confidential Information stored on mobile media, and mobile
electronic devices, and (ix) audit logging that records user and system
activities.

(d) Assessment & Remediation. The Trusts, acting collectively through an
authorized representative reasonably acceptable to the Custodian, at no
additional expense and with reasonable notice, may no more than once per year
inspect documentation concerning Custodian’s information security practices and
safeguards and may visit facilities relevant to the services provided to a
Trust, provided, however, that no such documentation may be copied or removed
from Custodian’s premises. Custodian, as its sole expense, shall commission an
independent penetration test of externally facing information systems that
process Confidential Information on at least an annual basis, remediate any
material findings within a commercially reasonable timeframe, and provide a
Trust with copies of any relevant independent SOC 1 audits.

(e) Security Incident Management & Breach Notification. Custodian will notify a
Trust, as promptly as reasonably possible under the circumstances, upon learning
of a Security Incident (as defined below) involving a Trust’s Confidential
Information. Security Incidents are defined as (1) the actual unauthorized
access to or use of a Trust’s Confidential Information, or (2) the unauthorized
disclosure, loss, theft or manipulation of a Trust’s Confidential Information
that has the potential to cause harm to a Trust’s systems, employees, customers,
information or brand name. Notification shall take the form of a phone call to
the designated Fund contact(s) and shall include at a minimum, (a) problem
statement or description, (b) expected resolution time (if known), and (c) the
name and phone number of the Custodian representative that the Trust may contact
to obtain updates. Custodian agrees to keep the Trust informed of progress and
actions taken to resolve the incident and cooperate with the Trust in any
litigation or investigation arising from said incident. Unless such disclosure
is mandated by law, the Trust in its sole discretion will determine whether to
provide explicit notification to the Trust’s shareholders, customers or
employees concerning incidents involving a Trust’s personally identifiable
information relating to such persons.

SECTION 2 – CUSTODY SERVICES

2.1. Holding Securities.

(a) Subject to the terms hereof and any related service level agreement
currently in effect between the parties, each Trust hereby authorizes the
Custodian to hold any Securities in registered form in the name of the Custodian
or one of its nominees for the benefit of the Trust on behalf of its Funds.
Securities held for a Fund hereunder shall be segregated on the Custodian’s
books and records from the Custodian’s own property and the property of any
other person. The Custodian shall be entitled to utilize, subject to subsection
(d) of this Section

 

1 

Transport Layer Security (or TLS) is a cryptographic protocol that provides
secure (encrypted) communication for e-mail exchanged over the Internet between
two organizations.

 

8



--------------------------------------------------------------------------------

2.1, Subcustodians and Depositories, and subject to subsection (e) of this
Section 2.1, Foreign Depositories in connection with its performance hereunder.
Securities and cash held through a Subcustodian shall be held subject to the
terms and conditions of the Custodian’s or a BNY Mellon Affiliate’s agreements
with such Subcustodian. Securities and cash deposited by the Custodian in a
Depository or Foreign Depository will be held subject to the rules, terms and
conditions of such entity. Subcustodians may be authorized to hold Securities in
Depositories or Foreign Depositories in which such Subcustodian participates.
Securities deposited with Subcustodians, Depositories or Foreign Depositories
for a Fund will be held in accordance with local law or practice or a particular
subcustodian agreement. The Custodian shall identify on its books and records
the Securities and cash belonging to a Fund, whether held directly or indirectly
through Subcustodians, Depositories or Foreign Depositories, and such Securities
shall remain segregated on the Custodian’s books and records from the
Custodian’s own property and the property of any other person. The Custodian
shall, directly or indirectly through Subcustodians, Depositories or Foreign
Depositories, endeavor, to the extent feasible, to hold Securities in the
country or other jurisdiction in which the principal trading market for such
Securities is located, where such Securities are to be presented for
cancellation and/or payment and/or registration or where such Securities are
acquired. The Custodian at any time may cease utilizing any Subcustodian and/or
may replace a Subcustodian with a different Subcustodian (a “Replacement
Subcustodian”). In the event the Custodian selects a Replacement Subcustodian,
the Custodian shall not utilize such Replacement Subcustodian until after the
Managing Owner has determined that utilization of such Replacement Subcustodian
satisfies the requirements of applicable law. Except as precluded by
Section 8-501(d) of the Uniform Commercial Code (“UCC”), the Custodian shall
hold all Securities and other financial assets, other than cash, of a Fund that
are delivered to it in a “securities account” with the Custodian for and in the
name of such Fund and except as precluded by Section 8-501(d) of the UCC shall
treat all such assets other than cash (except as provided in Section 2.3 above)
as “financial assets” as those terms are used in the UCC.

(b) In accordance with the requirements of subsection (a) of the Section, the
Custodian shall exercise reasonable care in the selection or retention,
monitoring and continued use of a Subcustodian in light of prevailing rules,
terms, practices and procedures in the relevant market (“Required Care”). The
Custodian shall be liable for repayment to a Trust of cash credited to an
Account and cash credited to the Trust’s or the Custodian’s cash account at a
Subcustodian that the Custodian is not able to recover from the Subcustodian
(other than as a result of a Country Risk Event). With respect to any Losses
incurred by a Trust as a result of an act or the failure to act by any
Subcustodian (“Operational Losses”), the Custodian shall be liable for:
(i) Operational Losses with respect to Securities or cash held by the Custodian
with or through a BNY Mellon Affiliate to the extent the Custodian would be
liable under this Agreement if the applicable act or failure to act was that of
the Custodian; and (ii) Operational Losses with respect to Securities or cash
held by the Custodian with or through a Subcustodian (other than a BNY Mellon
Affiliate) to the extent that such Operational Losses were directly caused by
failure on the part of the Custodian to exercise Required Care; provided that in
no event shall the Custodian have any liability for Operational Losses arising
out of or relating to a Country Risk Event. With respect to all other
Operational Losses not covered by clauses (i) and (ii) (including the proviso)
above, the Custodian shall take appropriate action to recover such Operational
Losses from the applicable Subcustodian and the Custodian’s sole liability shall
be limited to amounts recovered from such Subcustodian (exclusive of reasonable
costs and expenses incurred by the Custodian).

 

9



--------------------------------------------------------------------------------

(c) Unless the Custodian has received Instructions to the contrary, the
Custodian shall hold Securities indirectly through a Subcustodian only if
(i) the Securities are not subject to any right, charge, security interest, lien
or claim of any kind in favor of such Subcustodian or its creditors or
operators, including a receiver or trustee in bankruptcy or similar authority,
except for a claim of payment for the safe custody or administration of
Securities on behalf of a Fund by such Subcustodian and (ii) beneficial
ownership of the Securities is freely transferable without the payment of money
or value other than for safe custody or administration.

(d) With respect to each Depository, the Custodian (i) shall exercise due care
in accordance with reasonable commercial standards in discharging its duties as
a securities intermediary to obtain and thereafter maintain Securities or
financial assets deposited or held in such Depository and (ii) will provide,
promptly upon request by a Trust, such reports as are available concerning the
internal accounting controls and financial strength of the Custodian.

(e) With respect to each Foreign Depository, the Custodian shall exercise
reasonable care, prudence and diligence (i) to provide a Trust with an analysis
of the custody risks associated with maintaining assets with the Foreign
Depository and (ii) to monitor such custody risks on a continuing basis and
promptly notify the Trust of any material change in such risks. Each Trust
acknowledges and agrees that such analysis and monitoring shall be made on the
basis of, and limited by, information gathered from Subcustodians or through
publicly available information otherwise obtained by the Custodian, and shall
not include any evaluation of Country Risk Events.

2.2. Depositories. Provided that the Custodian has acted in accordance with the
terms of this Agreement related to Depositories and Foreign Depositories, the
Custodian shall have no liability whatsoever for the action or inaction of a
Depository or a Foreign Depository or for any Losses resulting from the
maintenance of assets with a Depository or a Foreign Depository except to the
extent such Depository or Foreign Repository is a BNY Mellon Affiliate.
Notwithstanding the foregoing sentence, the Custodian shall be liable for
repayment to a Trust of cash credited to the Trust’s, the Custodian’s or a
Subcustodian’s account at a Depository or a Foreign Depository that the
Custodian is not able to recover from the Depository or Foreign Depository
(other than as a result of a Country Risk Event).

2.3. Agents. The Custodian may appoint agents, including BNY Mellon Affiliates,
on such terms and conditions as it deems appropriate to perform its services
hereunder. Except as otherwise provided herein, no such appointment shall
discharge the Custodian from its obligations hereunder and the Custodian shall
be responsible for the acts and omissions of any such Agent so employed as if
the Custodian had committed such acts or omissions itself.

 

10



--------------------------------------------------------------------------------

2.4. Custodian Actions without Direction. With respect to Securities held
hereunder, the Custodian shall:

(a) Receive all eligible income and other payments due to the Accounts and make
available to the Trusts as promptly as practicable information regarding such
amounts due but not paid;

(b) Carry out any exchanges of Securities or other corporate actions not
requiring discretionary decisions;

(c) Facilitate access by a Trust or its designee to ballots or online systems to
assist in the voting of proxies received by the Custodian in its capacity as
custodian for eligible positions of Securities held in the Accounts (excluding
bankruptcy matters);

(d) Forward to a Trust or its designee information (or summaries of information)
that the Custodian receives in its capacity as custodian from Depositories or
Subcustodians concerning Securities in the Accounts;

(e) Forward to a Trust or its designee an initial notice of bankruptcy cases
relating to Securities held in the Accounts and a notice of any required action
related to such bankruptcy cases as may be received by the Custodian in its
capacity as custodian. No further action or notification related to the
bankruptcy case shall be required;

(f) Endorse for collection checks, drafts or other negotiable instruments; and

(g) Execute and deliver, solely in its custodial capacity, certificates,
documents or instruments incidental to the Custodian’s performance under this
Agreement.

2.5. Custodian Actions with Direction. The Custodian shall take the following
actions in the administration of the Accounts only pursuant to Authorized
Instructions:

(a) Settle purchases and sales of Securities and process other transactions,
including free receipts and deliveries to a broker, dealer, futures commission
merchant or other third party specified in Instructions;

(b) Take actions necessary to settle transactions in connection with Commodity
Interests, Securities, short-selling programs, foreign exchange or foreign
exchange contracts, and any other derivative or similar investments; and

(c) Deliver Securities in an Account if an Authorized Person advises the
Custodian that a Trust has entered into a separate securities lending agreement,
provided that the Trust executes such agreements as the Custodian may require in
connection with such arrangements.

2.6. Foreign Exchange Transactions.

(a) For the purpose of settling Securities and foreign exchange transactions, a
Trust shall provide the Custodian with sufficient immediately available funds
for all transactions by such time and date as conditions in the relevant market
dictate. As used herein, “sufficient immediately available funds” shall mean
either (i) sufficient cash denominated in United States dollars to purchase the
necessary foreign currency or (ii) sufficient applicable foreign currency,

 

11



--------------------------------------------------------------------------------

to settle the transaction. The Custodian shall provide the Trust with
immediately available funds each day which result from the actual settlement of
all sale transactions, based upon advices received by the Custodian from
Subcustodians, Depositories and Foreign Depositories. Such funds shall be in
United States dollars or such other currency as the Trust may specify to the
Custodian.

(b) Any foreign exchange transaction effected by the Custodian in connection
with this Agreement may be entered with the Custodian or a BNY Mellon Affiliate
acting as a principal or otherwise through customary channels. A Trust may issue
standing Instructions with respect to foreign exchange transactions, but the
Custodian may establish rules or limitations concerning any foreign exchange
facility made available to the Trust.

SECTION 3 – CORPORATE ACTIONS

3.1. Custodian Notification. The Custodian shall notify a Trust or its designee
of rights or discretionary corporate actions as promptly as practicable under
the circumstances, provided that the Custodian in its capacity as custodian has
actually received notice of such right or discretionary corporate action from
the relevant issuer, or from a Subcustodian, Depository or third party vendor.
Without actual receipt of such notice by the Custodian in its capacity as
custodian from its contracted corporate action service providers the Custodian
shall have no responsibility to notify the Trust unless Custodian is otherwise
aware of such rights or discretionary corporate actions.

3.2. Direction. Whenever there are voluntary rights that may be exercised or
alternate courses of action that may be taken by reason of a Trust’s ownership
of Securities, the Trust or its designee shall be responsible for making any
decisions relating thereto and for directing the Custodian to act. In order for
the Custodian to act, it must receive Instructions using the Custodian generated
form or clearly marked as instructions for the decision at the Custodian’s
offices addressed as the Custodian may from time to time request, by such time
as the Custodian shall advise the Trust or its designee. If the Custodian does
not receive such Instructions by such deadline, the Custodian shall not be
responsible for failure to take any action relating to or to exercise any rights
conferred by such Securities.

3.3. Voting Rights. All voting rights with respect to Securities, however
registered, shall be exercised by the Trust or its designee. The Custodian will
make available to each Fund proxy voting services upon the request of, and for
the jurisdictions selected by, the Trust in accordance with terms and conditions
to be mutually agreed upon by the Custodian and the Trust.

3.4. Partial Redemptions, Payments, Etc. The Custodian shall promptly advise a
Trust or its designee upon its notification in its capacity as custodian of a
partial redemption, partial payment or other action with respect to a Security
affecting fewer than all such Securities held within an Account. If the
Custodian or any Subcustodian, Depository or Foreign Depository holds any
Securities affected by one of the events described, the Custodian, Subcustodian,
Depository or Foreign Depository may select the Securities to participate in
such partial redemption, partial payment or other action in any
non-discriminatory manner that it customarily uses to make such selection.

 

12



--------------------------------------------------------------------------------

SECTION 4 – SETTLEMENT OF TRADES

4.1. Payments. Promptly after each purchase or sale of Securities by a Fund, an
Authorized Person shall deliver to the Custodian Instructions specifying all
information necessary for the Custodian to settle such purchase or sale. For the
purpose of settling purchases of Securities, a Trust shall provide the Custodian
with sufficient immediately available funds for all such transactions by such
time and date as conditions in the relevant market dictate.

4.2. Contractual Settlement and Income. The Custodian may, to the extent
permitted by market practice with respect to the Securities, credit an Account
with the proceeds from the sale, redemption or other disposition of Securities
or interest, dividends or other distributions payable on Securities prior to its
actual receipt of final payment therefor. Information regarding market practice
will be made available to the Trusts by Custodian. All such credits shall be
conditional until the Custodian’s actual receipt of final payment and may be
reversed by the Custodian to the extent that final payment is not received.
Payment with respect to a transaction will not be “final” until the Custodian
shall have received immediately available funds that under applicable local law,
rule and practice are irreversible and not subject to any security interest,
levy or other encumbrance, and that are specifically applicable to such
transaction.

4.3. Trade Settlement. Transactions will be settled using practices customary in
the jurisdiction or market where the transaction occurs. Each Trust understands
that when the Custodian is instructed to deliver Securities against payment,
delivery of such Securities and receipt of payment therefor may not be completed
simultaneously. Subject to the Custodian’s Standard of Care set forth in
Section 9.1, each Trust assumes full responsibility for all risks involved in
connection with the Custodian’s delivery of Securities pursuant to Authorized
Instructions in accordance with local market practice.

SECTION 5 – DEPOSITS AND ADVANCES

5.1. Deposits. The Custodian may hold cash in Accounts or may arrange to have
cash held by a BNY Mellon Affiliate or Subcustodian, or with a Depository or
Foreign Depository. Where cash is on deposit with the Custodian, a Subcustodian
or a BNY Mellon Affiliate, it will be subject to the terms of this Agreement and
such deposit terms and conditions as may be issued by the Custodian or a BNY
Mellon Affiliate or Subcustodian, to the extent applicable, from time to time,
including rates of interest and deposit account access.

5.2. Sweep and Float. Cash may be swept as directed by the Managing Owner (or a
commodity trading advisor appointed as an Authorized Person by the Managing
Owner to act for the account of a Fund) to investment vehicles offered by the
Custodian or to other investment vehicles. Cash may be uninvested when it is
received or reconciled to an Account after the deadline to be swept into a
target vehicle, or when held for short periods of time related to transaction
settlements. Each Trust acknowledges that, as part of the Custodian’s
compensation, the Custodian will earn interest on cash balances held by the
Custodian, including disbursement balances and balances arising from purchase
and sale transactions, as provided in the Custodian’s indirect compensation
disclosures.

 

13



--------------------------------------------------------------------------------

5.3. Overdrafts and Indebtedness. The Custodian may, in its sole discretion,
advance funds in any currency hereunder. If an overdraft occurs in an Account
(including, without limitation, overdrafts incurred in connection with the
settlement of securities transactions, funds transfers or foreign exchange
transactions) or if a Fund is for any other reason indebted to the Custodian,
the Custodian shall make available a report of such indebtedness and such Fund
shall repay the Custodian on demand or upon becoming aware of the amount of the
advance, overdraft or indebtedness, plus accrued interest at a rate then charged
by the Custodian to its institutional custody clients in the relevant currency.

5.4. Securing Repayment. In order to secure repayment of a Fund’s obligations to
the Custodian, each Trust, on behalf of such Fund, hereby pledges and grants to
the Custodian and agrees the Custodian shall have to the maximum extent
permitted by law, but (i) subject to any agreement of which the Custodian is
advised pursuant to Section 1.3(a)(viii) and (ii) only to the extent of a Fund’s
obligation and only during the period such obligation is outstanding, a
continuing first lien and security interest in, and right of setoff against:
(a) all of such Fund’s right, title and interest in and to all Accounts in such
Fund’s name and the Securities, cash and other property now or hereafter held in
such Accounts (including proceeds thereof) but only to the extent of a Fund’s
obligation and only during the period such obligation is outstanding and (b) any
other property at any time held by the Custodian for such Fund. Each Trust, on
behalf of an applicable Fund, represents, warrants and covenants that it owns
the Securities in the Accounts free and clear of all liens, claims and security
interests, and that the first lien and security interest granted herein shall be
subject to no setoffs, counterclaims or other liens prior to or on a parity with
it in favor of any other party (other than specific liens granted preferred
status by statute). Each Trust, on behalf of an applicable Fund, shall take any
additional steps required to assure the Custodian of such priority security
interest, including notifying third parties or obtaining their consent but only
after prior notice to the Trust. The Custodian shall be entitled to collect from
the Accounts of applicable Fund sufficient cash for reimbursement, and if such
cash is insufficient, to sell the Securities in the Accounts to the extent
necessary to obtain reimbursement for such Fund’s obligations; provided,
however, that Custodian must first provide prompt advance notice of such
potential action to the Trust. In this regard, the Custodian shall be entitled
to all the rights and remedies of a pledgee and secured creditor under
applicable laws, rules and regulations as then in effect. The Accounts or other
assets of a Fund may not be used to satisfy the obligations of any other Fund,
nor may the Accounts or other assets of any other Fund be used to satisfy the
obligations of the first Fund. No lien or security interest in, or right of
setoff against, the Accounts or other assets of a Fund shall apply to such Fund
except in connection with the obligations of such Fund.

5.5. Setoff. In addition to the rights of the Custodian under applicable law, at
any time when a Fund shall not have honored any and all of its obligations to
the Custodian, the Custodian shall have the right to retain or set-off against
such obligations of such Fund any cash the Custodian or a BNY Mellon Affiliate
may directly or indirectly hold for such Fund, and any obligations (whether or
not matured) that the Custodian or a BNY Mellon Affiliate may have to such Fund
under this Agreement in any currency provided however, that Custodian must first
provide prompt advance notice of such potential action to the Trust. Any such
asset of, or obligation to, the Trust may be transferred to the Custodian and
any BNY Mellon Affiliate in order to effect the above rights. Notwithstanding
the foregoing, the Custodian shall have no rights of setoff as to any sums
claimed to be owing hereunder but which are subject to a good faith dispute
between the Custodian and the Trust.

 

14



--------------------------------------------------------------------------------

5.6. Bank Borrowings. If a Fund borrows money from any bank (including the
Custodian if the borrowing is pursuant to a separate agreement) for investment
or for temporary or emergency purposes using Securities held by the Custodian
hereunder as collateral for such borrowings, the respective Trust shall deliver
to the Custodian Instructions specifying with respect to each such borrowing:
(a) the Fund to which such borrowing relates, (b) the name of the bank, (c) the
amount of the borrowing, (d) the time and date, if known, on which the loan is
to be entered into, (e) the total amount payable to Fund on the borrowing date,
(f) the Securities to be delivered as collateral for such loan, including the
name of the issuer, the title and the number of shares or the principal amount
of any particular Securities and (g) a statement specifying whether such loan is
for investment purposes or for temporary or emergency purposes and that such
loan is in conformance with applicable law. The Custodian shall deliver on the
borrowing date specified in Instructions the specified collateral against
payment by the lending bank of the total amount of the loan payable, provided
that the same conforms to the total amount payable as set forth in the
Instructions. The Custodian may, at the option of the lending bank, keep such
collateral in its possession, but such collateral shall be subject to all rights
therein given the lending bank by virtue of any promissory note or loan
agreement. The Custodian shall deliver such Securities as additional collateral
as may be specified in Instructions to collateralize further any transaction
described in this Section 5.6. The Trust shall cause all Securities released
from collateral status to be returned directly to the Custodian, and the
Custodian shall receive from time to time such return of collateral as may be
tendered to it. In the event that the Trust fails to specify in Instructions the
Fund, the name of the issuer of the Securities to be delivered as collateral by
the Custodian, or the title and number of shares or the principal amount of any
particular Securities to be delivered as collateral by the Custodian, the
Custodian shall not deliver any Securities.

SECTION 6 – SALE AND REDEMPTION OF SHARES

6.1. Sale of Shares. Whenever a Fund shall sell any shares issued by the Fund
(“Shares”) it shall deliver to the Custodian Instructions specifying the amount
of cash and/or the particular Securities and the amount of each Security to be
received by the Custodian for the sale of such Shares and specifically allocated
to an Account for such Fund. Upon receipt of such cash and/or Securities, the
Custodian shall credit such cash and/or Securities to an Account in the name of
the Fund for which such cash was received.

6.2. Redemption of Shares. Whenever a Fund desires the Custodian to make a
payment and/or a delivery of Securities out of the cash and Securities held by
the Custodian hereunder in connection with a redemption of any Shares, it shall
furnish to the Custodian Instructions specifying the total amount of cash to be
paid, if any, and the particular Securities and amount of each Security to be
delivered, if any, for the redemption of such Shares. The Custodian shall make
any such payment and such delivery of Securities of such total amount to the
transfer agent specified in such Instructions out of the cash and Securities
held in an Account of the appropriate Fund.

6.3. Reserved.

 

15



--------------------------------------------------------------------------------

SECTION 7 – PAYMENT OF DIVIDENDS AND DISTRIBUTIONS

7.1. Determination to Pay. Whenever a Trust shall determine to pay a dividend or
distribution on Shares it, or its agent, shall furnish to the Custodian
Instructions setting forth with respect to the Fund specified therein the date
of the declaration of such dividend or distribution, the total amount payable
and the payment date.

7.2. Payment. Upon the payment date specified in such Instructions, the
Custodian shall pay out of the cash held for the account of such Fund the total
amount payable to the dividend agent of such Fund specified therein.

SECTION 8 – TAXES, REPORTS, RECORDS AND OTHER MATTERS

8.1. Tax Obligations. Each Fund shall be liable for all taxes, assessments,
duties and other governmental charges, including interest and penalties, with
respect to any cash and Securities held on behalf of such Fund and any
transaction related thereto. To the extent that the Custodian has received
relevant and necessary information with respect to an Account, the Custodian
shall perform the following services with respect to Tax Obligations:

(a) The Custodian shall, upon receipt of sufficient information prior to
Custodian’s deadlines, which are based on statutes of limitations in each market
(which deadlines and statutes of limitations shall be sent in advance to the
Trusts), file claims for exemptions or refunds with respect to withheld foreign
(non-United States) taxes in instances in which such claims are appropriate;

(b) The Custodian shall withhold appropriate amounts, as required by United
States tax laws, with respect to amounts received on behalf of nonresident
aliens upon receipt of Instructions; and

(c) The Custodian shall provide to a Trust such information received by the
Custodian (in its capacity as custodian) that could, in the Custodian’s
reasonable belief (or upon a Trust request), assist the Trust or its designee in
the submission of any reports or returns with respect to Tax Obligations or
reclaims. An Authorized Person shall inform the Custodian in writing as to which
party or parties shall receive information from the Custodian.

(d) The Custodian shall ensure that tax reclaims are filed within the required
deadlines and shall put in place procedures and/or mechanisms to identify and
inform a Trust of any exceptions and/or discrepancies. Custodian shall inform a
Trust via NetInfo or similar notification (which notification shall be sent to
the Trust) of any changes in the market that would impact a Trust’s ability to
file and/or collect outstanding tax reclaims.

Subject to and to the extent of receipt by the Custodian of relevant and
necessary documentation and information prior to the Custodian’s deadlines
(which deadlines shall be sent in advance to the Trusts) with respect to the
Trusts and Funds that the Custodian has requested, the Custodian shall perform
the following services: (a) withhold or cause to be withheld the amount of tax
which is required to be withheld under applicable tax law upon collection of any
dividend, interest or other distribution with respect to any U.S. or non-U.S.
securities and proceeds or income from the sale or other transfer of such
securities held in custody with the

 

16



--------------------------------------------------------------------------------

Custodian; (b) maintain tax entitlement records for possible tax benefits
available in markets of investment and monitor tax entitlements and tax reclaim
records based on current situations in markets of investment to protect a
Trust’s entitlements; (c) where a Trust is eligible, based upon its fiscal
domicile and legal structure, coordinate tax exemption applications and
reduction at source documentation requirements and file (or cause to be filed)
the documentation with the appropriate market authorities on a Trust’s behalf;
(d) file (or cause to be filed) tax reclaims for those markets in which the
Custodian has notified the Trust that it offers tax reclaims on an ongoing basis
on behalf of a Trust; and (e) make available to the Trusts such information
actually received by the Custodian that could, in the Custodian’s reasonable
belief and sole discretion, assist any of the Trusts in their submission of any
reports or returns with respect to taxes.

8.2. Pricing and Other Data. In providing Market Data related to the Accounts in
connection with this Agreement, the Custodian is authorized to use Data
Custodians. The Custodian may follow Authorized Instructions in providing
pricing or other Market Data, even if such instructions direct the Custodian to
override its usual procedures and Market Data sources. The Custodian shall be
entitled to rely without inquiry on all Market Data (and all Authorized
Instructions related to Market Data) provided to it, and the Custodian shall not
be responsible for errors or omissions with respect to any Market Data utilized
by the Custodian or a Trust hereunder. Each Trust acknowledges that certain
pricing or valuation information may be based on calculated amounts rather than
actual market transactions and may not reflect actual market values, and that
the variance between such calculated amounts and actual market values may be
material. The Custodian shall not be required to inquire into the pricing of any
Securities or other assets even though the Custodian may receive different
prices for the same Securities or assets. Market Data may be the intellectual
property of the Data Custodians, which may impose additional terms and
conditions upon a Trust’s use of the Market Data. The additional terms and
conditions can be found in the Data Terms Website. Each Trust agrees to those
terms as they are posted in the Data Terms Website from time to time. Certain
Data Custodians may not permit a Trust’s directed price to be used. Performance
measurement and analytic services may use different data sources than those used
by the Custodian to provide Market Data for an Account, with the result that
different prices and other Market Data may apply.

8.3. Statements and Reports. The Custodian shall make available to each Trust a
monthly report of all transfers to or from the Accounts and a statement of all
holdings in the Accounts as of the last Business Day of each month. A Trust may
elect to receive certain information electronically through the Internet to an
email address specified by it for such purpose. By electing to use the Internet
for this purpose, a Trust acknowledges that such transmissions are not encrypted
and therefore are not secure. A Trust further acknowledges that there are other
risks inherent in communicating through the Internet such as the possibility of
virus contamination and disruptions in service, and agrees that the Custodian
shall not be responsible for any Losses suffered or incurred by the Trust or any
person claiming by or through the Trust as a result of the use of such methods.

8.4. Reserved.

 

17



--------------------------------------------------------------------------------

8.5. Books and Records. The books and records pertaining to a Trust which are in
possession of the Custodian shall be the property of the Trust. Such books and
records shall be prepared and maintained, to the extent applicable, as required
by CFTC Regulation 1.31. A Trust, or its authorized representatives, shall have
access, at no additional cost, to such books and records during the Custodian’s
normal business hours. Upon the reasonable request of a Trust, copies of any
such books and records shall be provided by the Custodian to the Trust or its
authorized representative or any successor custodian. Upon the reasonable
request of a Trust, the Custodian shall provide in hard copy or on computer disc
any records included in any such delivery which are maintained by the Custodian
on a computer disc, or are similarly maintained. The Custodian agrees that it
will store all records on media designed to protect their usability,
reliability, authenticity and preservation for as long as they are needed for a
Trust to meet its recordkeeping obligations under this Agreement and consistent,
to the extent applicable, with CFTC Regulation 1.31. The Custodian shall have
documented policies, standards and guidelines for converting or migrating data
from one record system to another. The Custodian agrees that systems for
electronic records must be designed so that records will remain accessible,
authentic, reliable and useable through any kind of system changes, for the
entire period of a Trust’s recordkeeping obligations under this Agreement and
consistent, to the extent applicable, with CFTC Regulation 1.31, which includes,
but is not limited to, migration to different software, re-presentation in
emulation formats or any other future ways of re-presenting records. Where such
processes do occur, evidence of these processes shall be retained, along with
details of any variation in records design and format. In the event a Trust
learns of pending or imminent litigation or reasonably anticipates litigation
and sends a legal hold notice to Custodian or in connection with such litigation
a Trust requires documents or other information to be produced, Custodian agrees
to cooperate with the Trust (i) to determine what if any relevant documents and
information Custodian has that may be subject to the hold and to take reasonable
steps to preserve that information, and (ii) to develop and implement a joint
litigation response plan, at the request of the Trust. The reasonable cost of
such steps incurred by Custodian shall be assumed by a Trust unless the subject
matter of the litigation implicates the Custodian in a breach of its obligations
under this Agreement, in which case Custodian shall be responsible for its own
reasonable costs related to such legal holds, document production or other
litigation responses. This Section 8.5 shall survive the termination of this
Agreement. The Custodian agrees to assist the Trusts with their compliance with
CFTC Regulation 4.23 by preparing and furnishing upon request to the Trusts the
statement required of the Custodian by paragraph (c)(2) therein (including any
amendments thereto).

8.6. Required Disclosure. With respect to Securities issued in the United
States, the Shareholder Communications Act of 1985 (the “Act”) requires the
Custodian to disclose to issuers, upon their request, the name, address and
securities position of the Custodian’s clients who are “beneficial owners” (as
defined in the Act) of the issuer’s Securities, unless the beneficial owner
objects to such disclosure. The Act defines a “beneficial owner” as any person
who has or shares the power to vote a security (pursuant to an agreement or
otherwise) or who directs the voting of a security. Each Trust represents that
each applicable Fund is the beneficial owner of the Securities attributable to
such Fund    As beneficial owner, the Trust has designated below on behalf of
each Fund whether the Trust objects to the disclosure of the applicable Fund’s
name, address and securities position to any United States issuer that requests
such information pursuant to the Act for the specific purpose of direct
communications between such issuer and the Trust.

 

18



--------------------------------------------------------------------------------

With respect to Securities issued outside the United States, the Custodian shall
disclose information required by law, regulation, rules of a stock exchange or
organizational documents of an issuer. The Custodian is also authorized to
supply any information regarding the Accounts that is required or requested by
governmental or regulatory authorities or by any law, regulation or rules now or
hereafter in effect. Each Trust agrees to supply the Custodian with any required
information if it is not otherwise reasonably available to the Custodian.

Pursuant to this Section 8.6, as Beneficial Owner:

[X] Each Fund OBJECTS to disclosure

[ ] Each Fund DOES NOT OBJECT to disclosure

IF NO BOX IS CHECKED, THE CUSTODIAN SHALL RELEASE SUCH INFORMATION UNTIL IT
RECEIVES A CONTRARY INSTRUCTION FROM A TRUST.

8.7. Sanctions.

(a) Throughout the term of this Agreement, each Trust (i) shall maintain, and
comply with, an Economic Sanctions Compliance Program which includes measures to
accomplish effective and timely scanning of all relevant data with respect to
its clients and with respect to incoming or outgoing assets or transactions;
(ii) shall ensure that neither the Trust nor any of its affiliates, directors,
officers, employees or clients (to the extent such clients are covered by this
Agreement) is an individual or entity that is, or is owned or controlled by an
individual or entity that is: (A) the target of Sanctions, or (B) located,
organized or resident in a country or territory that is, or whose government is,
the target of Sanctions; and (iii) shall not, directly or indirectly, use the
Accounts in any manner that would result in a violation of Sanctions.

(b) A Trust will promptly provide to the Custodian such information as the
Custodian reasonably requests in connection with the matters referenced in this
Section 8.7, including information regarding the Accounts, the assets held or to
be held in the Accounts, the source thereof, and the identity of any individual
or entity having or claiming an interest therein. The Custodian may decline to
act or provide services in respect of any Account, and take such other actions
as it, in its reasonable discretion, deems necessary or advisable, in connection
with the matters referenced in this Section 8.7. If the Custodian declines to
act or provide services as provided in the preceding sentence, except as
otherwise prohibited by applicable law or official request, the Custodian will
inform the Trust as soon as reasonably practicable. Notwithstanding the
foregoing, Custodian acknowledges that the information available to a Trust
regarding its clients is limited to authorized participants of the Trust. Each
Trust reasonably believes such authorized participants to be: (i) subject to US
jurisdiction; (ii) regulated by FINRA; and (iii) operating in compliance with
all laws, rules and regulations governing Sanctions.

SECTION 9 – PROVISIONS REGARDING THE CUSTODIAN

9.1. Standard of Care. In performing its duties under this Agreement, the
Custodian shall exercise the standard of care, skill and diligence that a
professional provider of custody services to commodity pools operated by a
commodity pool operator registered as such with the CFTC with respect thereto
and subject to regulation under the Commodity Exchange Act would observe in
these affairs and shall perform its duties without negligence, fraud, bad faith
or willful misconduct (the Custodian’s “Standard of Care”). Notwithstanding any
disclaimers by Custodian of liability to a Trust herein, the Custodian shall not
be absolved of liability for any of its acts or omissions in connection with any
services performed pursuant to this Agreement if such actions or omissions
failed to satisfy the Standard of Care set forth in the preceding sentence.

 

19



--------------------------------------------------------------------------------

9.2. Limitation of Duties and Liability. Notwithstanding anything contained
elsewhere in this Agreement, the Custodian’s liability hereunder is limited as
follows:

(a) The duties of the Custodian shall only be those specifically undertaken
pursuant to this Agreement, any amendments hereto and any service level
agreement agreed upon between the parties.

(b) The Custodian shall not be liable for any Losses that are not a direct
result of the Custodian’s or its agent’s negligence, fraud, bad faith or willful
misconduct;

(c) The Custodian shall not be responsible for the title, validity or
genuineness of any Securities or evidence of title thereto received by it or
delivered by it pursuant to this Agreement or for Securities held hereunder
being freely transferable or deliverable without encumbrance in any relevant
market;

(d) The Custodian shall not be responsible for the failure to receive payment
of, or the late payment of, income or other payments due to an Account, unless
the delay or failure to receive the payment was the direct result of the
Custodian’s, or its agent’s or designee’s, actions or inactions;

(e) The Custodian shall have no duty to take any action to collect any amount
payable on Securities in default or if payment is refused after due demand and
presentment;

(f) The Custodian shall have no duty or responsibility to inquire into, make
recommendations, supervise or determine the suitability of any transactions
affecting any Account, or for a Trust’s or an Authorized Person’s decision to
invest in Securities or to hold cash in any currency;

(g) The Custodian shall have no responsibility if the rules or procedures
imposed by Depositories or Foreign Depositories, exchange controls, asset
freezes or other laws, rules, regulations or orders at any time prohibit or
impose burdens or costs on the transfer of Securities or cash to, by or for the
account of a Fund; and

(h) The Custodian’s liability for any Losses arising from the insolvency of any
Person, including but not limited to a Subcustodian (other than a BNY Mellon
Affiliate), Depository, Foreign Depository, broker, bank or counterparty to the
settlement of a transaction or a foreign exchange transaction is set forth in
Section 2.1(b) and Section 2.2.

9.3. Losses. Under no circumstances shall a party be liable to the other party
or any third party for indirect, consequential or special damages, or lost
profits or loss of business, arising in connection with this Agreement, even if
the other party has been advised of the possibility of such damages.

 

20



--------------------------------------------------------------------------------

9.4. Gains. Where an error or omission has occurred under this Agreement, the
Custodian may take such remedial action as it considers appropriate under the
circumstances and, provided that the applicable Fund is put in the same or
equivalent position as it would have been in if the error or omission had not
occurred, any favorable consequences of the Custodian’s remedial action shall be
solely for the account of the Custodian. The Custodian shall report to the Trust
any loss assumed or benefit received by it as a result of taking such action.

9.5. Centralized Functions. Each party shall keep confidential any Confidential
Information relating to the other party’s business. Confidential Information
shall include (a) any data or information that is competitively sensitive
material, and not generally known to the public, including, but not limited to,
information about a Trust, a Trust’s underlying index, product plans, marketing
strategies, finances, operations, customer relationships, customer profiles,
customer lists, sales estimates, business plans, and internal performance
results relating to the past, present or future business activities of a Trust
or Custodian and their respective subsidiaries and affiliated companies; (b) any
scientific or technical information, design, process, procedure, formula, or
improvement that is commercially valuable and secret in the sense that its
confidentiality affords a Trust or Custodian a competitive advantage over its
competitors; (c) all confidential or proprietary concepts, documentation,
reports, data, specifications, computer software, source code, object code, flow
charts, databases, inventions, know-how, and trade secrets, whether or not
patentable or copyrightable; and (d) anything designated as confidential.
Notwithstanding the foregoing, information shall not be Confidential Information
and shall not be subject to such confidentiality obligations if it: (a) is
already known to the receiving party at the time it is obtained; (b) is or
becomes publicly known or available through no wrongful act of the receiving
party; (c) is rightfully received from a third party who, to the best of the
receiving party’s knowledge, is not under a duty of confidentiality; (d) is
released by the protected party to a third party without restriction; (e) is
requested or required to be disclosed by the receiving party pursuant to a court
order, subpoena, governmental or regulatory agency request or law; (f) is
relevant to the defense of any claim or cause of action asserted against the
receiving party; (g) is Fund information provided by Custodian in connection
with an independent third party compliance or other review; or (h) has been or
is independently developed or obtained by the receiving party. The foregoing
confidentiality provisions shall survive termination of this Agreement for as
long as Custodian retains Confidential Information of a Trust.

The Bank of New York Mellon Corporation is a global financial organization that
provides services to clients through its affiliates and subsidiaries in multiple
jurisdictions (the “BNY Mellon Group”). The BNY Mellon Group may centralize
functions including audit, accounting, risk, legal, compliance, sales,
administration, product communication, relationship management, storage,
compilation and analysis of customer-related data, and other functions (the
“Centralized Functions”) in one or more affiliates, subsidiaries and third-party
service providers. Solely in connection with the Centralized Functions and
solely for the use of such information in providing services, improving the
services or developing future services under this Agreement, (i) each Fund
consents, and hereby confirms that it is authorized to consent, to the
disclosure of and authorizes the Custodian to disclose information regarding a
Fund and the Accounts (“Customer-Related Data”) to the BNY Mellon Group and to
its third-party service providers who are subject to confidentiality obligations
with respect to such information; provided, however, that unless such
Customer-Related Data is aggregated and anonymized, no such consent is provided
for disclosure of Customer-Related Data to affiliates and subsidiaries of the

 

21



--------------------------------------------------------------------------------

BNY Mellon Group operating as a registered investment manager or adviser to
funds, other collective investment vehicles, separate accounts or other
investment management products and (ii) the Custodian may store the names and
business contact information of each Fund’s employees and representatives on the
systems or in the records of the BNY Mellon Group or its service providers.

9.6. Force Majeure. Notwithstanding anything in this Agreement to the contrary,
the Custodian shall not be responsible or liable for any failure to perform
under this Agreement or for any Losses to any Account resulting from any event
beyond the reasonable control of the Custodian a (“Force Majeure Event”)
provided, however, that in the event of a failure to perform, the Custodian
shall use its commercially reasonable efforts to resume performance and mitigate
the effects of any such failure to perform or to mitigate the damages
contemplated by this Section 9.6 when it is reasonably able to do so and further
provided that Custodian shall be liable for any loss to a Trust to the extent
that the Custodian fails to maintain or keep updated the business continuity
plan contemplated in Section 11.4 and such failure causes a loss to a Trust. If
the Custodian is prevented from carrying out its obligations under the Agreement
as a result of a Force Majeure Event for a period of 30 days, a Trust may
terminate the Agreement by giving the Custodian not less than 30 days’ notice,
without prejudice to any of the rights of any party accrued prior to the date of
termination; provided, however, that if the Force Majeure Event is a regional
wide or market wide event that has similarly affected substantially all other
providers of services to funds substantially similar to the services provided
hereunder in such region or market, the Trust’s termination right shall only
arise at such time that two (2) or more of such providers are reasonably able
and have begun to recommence the provision of such services. If the Custodian
recommences the provision of the affected services in all material respects
prior to the exercise by a Trust of its termination right, such termination
right shall lapse if the Custodian gives notice to the Trust that it has done so
(and it has in fact so recommenced the provision of services) and a Trust has
not already provided notice of termination prior to such notice by the Custodian
that it has recommenced the services in all material respects.

9.7. Fees. Each Trust shall pay to the Custodian the fees and charges as may be
specifically agreed upon from time to time and such other fees and charges at
the Custodian’s standard rates for such services as may be applicable. Each
Trust shall also reimburse the Custodian for out-of-pocket expenses that are a
normal incident of the services provided hereunder.

9.8. Indemnification. Each Trust shall indemnify and hold harmless the Custodian
from and against all Losses, including reasonable counsel fees and expenses in
third party suits and in a successful defense of claims asserted by the Trust,
to the extent relating to or arising out of the performance of the Custodian’s
obligations under this Agreement, except to the extent resulting from the
Custodian’s failure to satisfy the Standard of Care under this Agreement. The
Custodian shall indemnify and hold harmless a Trust from and against all Losses,
including reasonable counsel fees and expenses in third party suits and in a
successful defense of claims asserted by the Custodian, to the extent relating
to or arising out of the Custodian’s failure to satisfy its Standard of Care,
except to the extent resulting from the Trust’s negligence, fraud, bad faith, or
willful misconduct in the performance of this Agreement. This provision 9.8
shall survive the termination of this Agreement.

 

22



--------------------------------------------------------------------------------

SECTION 10 – TERM; RENEWAL; AMENDMENT; TERMINATION; ASSIGNMENT

10.1. Term. This Agreement shall be effective on the date first written above
and, unless terminated pursuant to its terms, shall continue until 11:59 PM
(Eastern Time) on October 1, 2023 (the “Initial Term”), at which time this
Agreement shall terminate, unless renewed in accordance with the terms hereof.

10.2. Renewal. This Agreement shall automatically renew for successive terms of
one (1) year each (each, a “Renewal Term”), unless a Trust or the Custodian
gives written notice to the other party of its intent not to renew and such
notice is received by the other party not less than ninety (90) days prior to
the expiration of the Initial Term or the then-current Renewal Term (a
“Non-Renewal Notice”). In the event a party provides a Non-Renewal Notice, this
Agreement shall terminate at 11:59 PM (Eastern Time) on the last day of the
Initial Term or Renewal Term, as applicable.

10.3. Amendment. This Agreement may be amended only by written agreement between
a Trust and the Custodian.

10.4. Termination. If a Trust or the Custodian materially breaches this
Agreement (a “Defaulting Party”) the other party (the “Non Defaulting Party”)
may give written notice thereof to the Defaulting Party (“Breach Notice”), and
if such material breach shall not have been remedied within thirty (30) days
after the Breach Notice is given, then the Non-Defaulting Party may terminate
this Agreement by giving written notice of termination to the Defaulting Party
(“Breach Termination Notice”), in which case this Agreement shall terminate as
of 11:59 PM (Eastern Time) on the 30th day following the date the Breach
Termination Notice is given, or such later date as may be specified in the
Breach Termination Notice (but not later than the last day of the Initial Term
or then-current Renewal Term, as appropriate). In all cases, termination by the
Non Defaulting Party shall not constitute a waiver by the Non Defaulting Party
of any other rights it might have under this Agreement or otherwise against the
Defaulting Party.

Notwithstanding any other provision of this Agreement, a party to this agreement
(the “Solvent Party”) may, in its sole discretion, terminate this Agreement
immediately by sending notice thereof to the other party (the “Insolvent Party”)
upon the happening of any of the following: (i) the Insolvent Party commences as
debtor any case or proceeding under any bankruptcy, insolvency or similar law,
or there is commenced against the Insolvent Party any such case or proceeding;
(ii) the Insolvent Party commences as debtor any case or proceeding seeking the
appointment of a receiver, conservator, trustee, custodian or similar official
for the Insolvent Party or any substantial part of its property or there is
commenced against the Insolvent Party any such case or proceeding; (iii) the
Insolvent Party makes a general assignment for the benefit of creditors; or
(iv) the Insolvent Party admits in any recorded medium, written, electronic or
otherwise, its inability to pay its debts as they come due. The Solvent Party
may exercise its termination right under this Section 10.4 at any time after the
occurrence of any of the foregoing events notwithstanding that such event may
cease to be continuing prior to such exercise, and any delay in exercising this
right shall not be construed as a waiver or other extinguishment of that right.
Any exercise by the Solvent Party of its termination right under this
Section 10.4 shall be without any prejudice to any other remedies or rights
available to the Solvent Party and shall not be subject to any fee or penalty,
whether monetary or equitable. Notwithstanding the provisions of Section 11.13
below, notice of termination under this Section 10.4 shall be considered given
and effective when given, not when received.

 

23



--------------------------------------------------------------------------------

Upon termination hereof, a Trust shall pay to the Custodian such compensation as
may be then due to the Custodian, and shall reimburse the Custodian for the
transaction costs of delivery out of the Securities and other financial assets
of such Fund to a successor custodian, and other fees, expenses charges that
were incurred prior to the termination of this Agreement. The Custodian shall
follow such reasonable Instructions concerning the transfer of custody of
records, Securities and other items as the Trust shall give; provided that
(a) the Custodian shall have no liability for shipping and insurance costs
associated therewith and (b) full payment shall have been made to the Custodian
of its compensation, costs, expenses and other amounts to which it is entitled
hereunder. If any Securities or cash remain in any Account after termination,
the Custodian may deliver to the Trust such Securities and cash. Provisions
authorizing the disclosure of information shall survive termination of this
Agreement. Except as otherwise provided herein, all obligations of the parties
to each other hereunder shall cease upon termination of this Agreement.

The termination of this Agreement by one Fund shall not automatically terminate
this Agreement for the other Funds on Schedule I. The removal of a Fund from
Schedule I shall not be deemed a termination of this Agreement. Notwithstanding
any other provision of this Agreement, the parties agree that one or more Trust
or Fund may be removed from this Agreement in the event such Trust or Fund is
acquired, liquidated or otherwise terminated. The parties recognize that the
continuity of the provision of custody services to the Accounts under this
Agreement is essential, even though notice of termination of this Agreement may
have been given, or this Agreement may have terminated. Despite any dispute
between the parties, the Custodian undertakes that for a reasonable period not
exceeding 180 days after the date of termination the Custodian will continue to
provide custody services to a Trust under the terms of this Agreement, as
requested by the Trust, and shall be compensated for such assistance at its
currently in effect fee schedule. The Custodian will, in addition, provide
commercially reasonable support for orderly transition, including transfer of
the books and records of a Trust, in accordance with a transition plan (as set
forth below) and at such rates as are negotiated in good faith and mutually
agreed to by the parties. Any provision of custody services after the 180 day
period following the date of termination shall be under terms and at such rates
as are negotiated in good faith and mutually agreed to by the parties. The
Custodian will provide commercially reasonable cooperation with any successor
custodian in connection with the transition. A Trust shall reimburse the
Custodian for additional costs (to be mutually agreed upon by the parties) which
are reasonably incurred by the Custodian in the transition.

In connection with any termination of the Agreement for any reason whatsoever,
the parties shall also reasonably cooperate with respect to the development of a
transition plan setting forth a reasonable timetable for the transition and
describing the parties’ respective responsibilities for transitioning the
services to any successor custodian in an orderly and uninterrupted fashion.
This Section 10.4 shall survive the termination of this Agreement.

 

24



--------------------------------------------------------------------------------

10.5. Successors and Assigns. Neither a Trust nor the Custodian may assign this
Agreement without the prior written consent of the other party, except that the
Trust or the Custodian may assign this Agreement to an affiliate without the
need for such consent. The Agreement may be assumed by, a successor or survivor
of a merger, consolidation, conversion, reorganization, domestication, or
acquisition of substantially all of the assets of any Fund, upon such succession
or transaction and without any appointment or other action by the Trust or the
Custodian. Any entity that shall by merger, consolidation, purchase or otherwise
succeed to substantially all the institutional custody business of the Custodian
shall, upon such succession and without any appointment or other action by the
Trusts, be and become successor custodian hereunder. The Custodian agrees to
provide, to the extent practicable and legally permitted, 90 days’ notice of
such successor custodian to the Trusts. This Agreement shall be binding upon,
and inure to the benefit of, the Trusts and the Custodian and their respective
successors and permitted assigns.

SECTION 11 – ADDITIONAL PROVISIONS

11.1. Non-Custody Assets. As an accommodation to a Trust, the Custodian may
provide consolidated recordkeeping services pursuant to which the Custodian
reflects on statements Securities, Commodity Interests and other assets not held
by, or under the control of, the Custodian, (“Non-Custody Assets”). Non-Custody
Assets shall be designated on the Custodian’s books as “shares not held” or by
other similar characterization. Each Trust acknowledges and agrees that it shall
have no security entitlement against the Custodian with respect to Non-Custody
Assets, that the Custodian shall rely, without independent verification, on
information provided by the Trust, its designee or the entity having custody
regarding Non-Custody Assets (including but not limited to positions and market
valuations), and that the Custodian shall have no responsibility whatsoever with
respect to Non-Custody Assets or the accuracy of any information maintained on
the Custodian’s books or set forth on account statements concerning Non-Custody
Assets.

11.2. Appropriate Action. The Custodian is hereby authorized and empowered, in
its sole discretion, to take any action with respect to an Account that it deems
necessary or appropriate in carrying out the purposes of this Agreement.

11.3. Audit Rights. Upon thirty (30) days’ written notice and not more
frequently than once in any twelve month period, the Trusts or their designee
may, subject to Custodian’s reasonable security and confidentiality
requirements, inspect and/or conduct site visits to (i) review and assess
relevant independent SOC 1 audits provided by Custodian evaluating Custodian’s
processes and controls for any procedures relevant to the services, (ii) review
and assess a summary of the Custodian’s or a BNY Mellon Affiliate’s disaster
recovery and business continuity plans, and (iii) review and assess the
Custodian’s or a BNY Mellon Affiliate’s compliance with this Agreement
including, without limitation, the assessment of fees and possible overpricing
and overcharging and the allocation of income and proceeds to the Trusts. The
Custodian agrees to cooperate with the Trusts’ audit and provide reasonable
assistance and access to information. Any such audit shall not unreasonably
disrupt Custodian’s ability to provide services to other clients in the course
of its normal business.

Costs of any audits conducted under the authority of this right to audit and not
addressed elsewhere will be borne by the Trusts. Any adjustments and/or payments
that must be made as a result of any such audit or inspection of the Custodian’s
invoices and/or records, including for any overpricing or overcharging by the
Custodian, shall be made within a reasonable amount of time (not to exceed 90
days) from presentation of the Trusts’ findings to the Custodian. Custodian
shall not be entitled to reimbursement or repayment by a Trust or its affiliate
for any costs or expenses incurred as a result of their efforts to comply with
obligations under this Section 11.3.

 

25



--------------------------------------------------------------------------------

Custodian shall not be required to provide access to any systems or data or
records that are not directly related to the provision of services to the Trusts
and in no event shall such reviews include any systems, data or other
information relating to other clients of Custodian or any proprietary or
confidential information of Custodian or require Custodian to disclose any
information that would or might result in the waiver of any attorney-client
privilege or other confidentiality privilege. Any such review shall not
unreasonably disrupt the Custodian’s ability to provide services to other
clients in the course of its normal business. The Trusts and their internal and
external professional advisors shall be required to comply with Custodian’s
reasonable security requirements. Upon Custodian’s reasonable request, prior to
access to Custodian’s personnel, agents, consultants, contractors,
subcontractors, data, facilities and systems, each such person shall be required
to sign a confidentiality agreement with Custodian that requires such person to
meet the reasonable confidentiality requirements of Custodian.

11.4. Business Continuity Plan. The Custodian shall provide internally, or shall
enter into and shall maintain in effect with appropriate parties one or more
agreements making reasonable provisions for emergency use of electronic data
processing equipment to the extent appropriate equipment is available. In the
event of equipment failures, the Custodian shall, at no additional expense to
the applicable Trust, take reasonable steps to minimize service interruptions.
Provided BNY Mellon has acted with the reasonable care and due diligence of
persons acting in a similar capacity and maintains the business continuity plan
contemplated in this section of the Agreement and further provided such loss of
data or service interruption caused by equipment failure is not caused by the
Custodian’s failure to meet the Standard of Care set forth in Section 9.1 of
this Agreement in the performance of its duties under this Agreement, the
Custodian shall have no liability with respect to the loss of data or service
interruptions caused by equipment failure. Summaries of Custodian’s disaster
recovery and business resiliency/continuity plans (“DR Plans”) pertinent to the
services provided hereunder, which shall address Custodian’s ability to render
services under this Agreement during and after a significant business
disruption, including the availability to Custodian of back-up services and
redundancies, will be provided to the Trusts. Custodian reserves the right to
edit or update its DR Plans as needed from time to time, without notice, so long
as the changes do not materially compromise Custodian’s ability to maintain
services in accordance with this Agreement.

Upon written request of the Trusts, Custodian agrees to report to the Trusts on
its business continuity policy which may include an annual presentation on its
business continuity procedures. Custodian’s DR Plans shall be tested no less
than annually with the ability of the Trusts to participate in the testing
unless impracticable. The Custodian shall provide the Trusts with summary
results of such testing on an annual basis and, where unsuccessful tests or
significant issues related to the services provided hereunder arise, provide
sufficient evidence of remediation or resolution. Custodian agrees to maintain a
log of all business continuity events and report material business continuity
events affecting the services hereunder to the Trusts or their designee upon
Custodian becoming aware of any such event, as well as steps proposed in order
to minimize any interruption to its services hereunder. In the event of a
material business

 

26



--------------------------------------------------------------------------------

disruption associated with the services outlined in this Agreement, Custodian
agrees to cooperate with the Trusts or their designee in responding to,
resolving, and/or recovering from the disruption. The occurrence of a Force
Majeure Event will not relieve Custodian of its obligation to implement the DR
Plans and to provide the disaster recovery services contained therein. In the
event of a service disruption, once normal service has been restored, Custodian
will promptly complete a root cause analysis report and email it to the Trusts
or their designee. The report will include the cause of disruption, details of
how the disruption was resolved, and follow-up actions Custodian will implement
to ensure the disruption does not re-occur.

11.5. Anti-Money Laundering. Custodian represents and warrants that it is in
compliance, in all material respects, with, and will continue to comply with,
anti-money laundering laws and regulations applicable to it; Custodian is a
financial institution subject to the USA PATRIOT Act of 2001, as amended, (the
“Patriot Act”) and that it has established policies and procedures designed to
prevent and detect money laundering, including the processes to meet the
anti-money laundering requirements of the Patriot Act and the rules and
regulations promulgated thereunder. Additionally, neither Custodian nor any
person or entity controlling, controlled by, or under common control with the
Custodian or for whom the Custodian is acting as agent or nominee is a country,
territory, organization, person or entity named on the Office of Foreign Assets
Control (“OFAC”) list maintained by the U.S. Treasury Department.

11.6. Mandatory Changes. The parties agree that any new costs, fees and/or
expenses to be charged to a Trust that are related to any changes to the
services required by any new applicable law, rule or regulation shall be agreed
upon in advance and represent, where appropriate, a reasonable allocation of
fees in relation to those charged by Custodian to its other clients.

11.7. Data Ownership. The parties agree that any and all proprietary data
provided by a Trust and including nonpublic account data generated by Custodian
pursuant to the provision of services under this Agreement (but excluding
Custodian’s proprietary data and third party data governed by a license
agreement or similar written agreement) shall be owned exclusively by the Trust.

11.8. Reserved.

11.9. Governing Law. This Agreement shall be construed in accordance with and
governed by the substantive laws of the state of New York without regard to its
conflicts of law provisions. The parties consent to the jurisdiction of a state
or federal court situated in New York City, New York in connection with any
dispute hereunder. The parties irrevocably waive any objection they may now or
hereafter have to venue in such court and any claim that a proceeding brought in
such court has been brought in an inconvenient forum. The parties herby
expressly waive, to the full extent permitted by applicable law, any right to
trial by jury with respect to any judicial proceeding arising from or related to
this Agreement. The parties agree that the establishment and maintenance of the
Accounts, and all interests, duties and obligations with respect thereto, shall
be governed by the laws of the state of New York.

 

27



--------------------------------------------------------------------------------

11.10. Representations. Each party represents and warrants to the other party
that it has full authority to enter into this Agreement upon the terms and
conditions hereof and that the individual executing this Agreement on its behalf
has the requisite authority to bind such party to this Agreement, and that the
Agreement constitutes a binding obligation of such party enforceable in
accordance with its terms or except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally.

11.11. USA PATRIOT Act. Each Trust hereby acknowledges that the Custodian is
subject to federal laws, including the Customer Identification Program (“CIP”)
requirements under the USA PATRIOT Act and its implementing regulations,
pursuant to which the Custodian must obtain, verify and record information that
allows the Custodian to identify the Trust. Accordingly, prior to opening an
Account hereunder, the Custodian will ask the Trust to provide certain
information including, but not limited to, the Trust’s name, physical address,
tax identification number and other information that will help the Custodian to
identify and verify the Trust’s identity, such as organizational documents,
certificate of good standing, license to do business or other pertinent
identifying information. Each Trust agrees that the Custodian cannot open an
Account hereunder unless and until the Custodian verifies the Trust’s identity
in accordance with the Custodian’s CIP.

11.12. Non-Fiduciary Status. Each Trust hereby acknowledges and agrees that the
Custodian is not a fiduciary by virtue of accepting and carrying out its
obligations under this Agreement and has not accepted any fiduciary duties,
responsibilities or liabilities with respect to its services hereunder.

11.13. Notices. Notices shall be in writing and shall be addressed to the
Custodian or the Trust or its designee at the address set forth on the signature
page or such other address as either party may designate in writing to the other
party. All notices shall be effective upon receipt.

11.14. Entire Agreement. This Agreement and any related fee agreement constitute
the entire agreement with respect to the matters dealt with herein, and
supersede all previous agreements, whether oral or written, and documents with
respect to such matters.

11.15. Necessary Parties. All of the understandings, agreements, representations
and warranties contained herein are solely for the benefit of the Trusts and the
Custodian, and there are no other parties who are intended to be benefited by
this Agreement. However, the Managing Owner shall have the right to enforce any
provision of this Agreement on behalf of each Trust.

11.16. Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, and said
counterparts when taken together shall constitute but one and the same
instrument and may be sufficiently evidenced by one set of counterparts.

11.17. Captions. The captions of this Agreement are included for convenience of
reference only and in no way define or delimit any of the provisions hereof or
otherwise affect their construction or effect.

 

28



--------------------------------------------------------------------------------

11.18. Service Level Agreements. The Custodian and the Trusts may from time to
time agree to document the manner in which they expect to deliver and receive
the services contemplated by this Agreement. In such event, each party will
perform its obligations in accordance with any service levels that may be agreed
upon by the parties in writing from time to time, subject to the terms of this
Agreement.

11.19. Fund by Fund Basis. The parties acknowledge that the obligations of the
Trusts and the Funds hereunder are several and not joint, that no Trust or Fund
shall be liable for any amount owing by another Trust or another Fund and that
each Trust has executed one instrument for convenience only. Notwithstanding any
other provision in this Agreement to the contrary, each and every obligation,
liability or undertaking of a particular Trust or Fund under this Agreement
shall constitute solely an obligation, liability or undertaking of, and be
binding upon, such particular Trust or Fund and shall be payable solely from the
available assets of such particular Trust or Fund and shall not be binding upon
or affect any assets of any other Trust or Fund. This Section 11.19 shall
survive the termination of this Agreement.

It is expressly acknowledged and agreed that the obligations of a Trust
hereunder shall not be binding upon any of the shareholders, trustees, officers,
employees or agents of a Trust, personally, but shall bind only the trust
property of the particular Fund, as provided in its Declaration of Trust. The
execution and delivery of this Agreement have been authorized by the Managing
Owner and signed by a duly authorized representative of the Managing Owner,
acting as such, and neither such authorization by the Managing Owner nor such
execution and delivery by such authorized representatives shall be deemed to
have been made by any of them individually or to impose any liability on any of
them personally, but shall bind only the trust property of a Trust as provided
in its Declaration of Trust.

[Remainder of page intentionally left blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
latest date set forth above.

Authorized Signer on behalf of:

 

Invesco Capital Management LLC

 

Managing Owner of the Invesco DB Agriculture Fund, Invesco DB Base Metals Fund,
Invesco DB Energy Fund, Invesco DB Gold Fund, Invesco DB Oil Fund, Invesco DB
Precious Metals Fund, Invesco DB Silver Fund, Invesco DB US Dollar Index Bearish
Fund, Invesco DB US Dollar Bullish Fund, Invesco DB Commodity Index Tracking
Fund and Invesco DB G10 Currency Harvest Fund

 

        



  

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to Invesco DB Agriculture
Fund, a series of the Trust

 

By: Invesco Capital Management LLC, as Managing Owner of Invesco DB Agriculture
Fund

 

By:  

/s/ Kelli Gallegos

     By:   

/s/ Kelli Gallegos

Name:   Kelli Gallegos      Name:    Kelli Gallegos Title:   Principal Financial
and Accounting Officer – Investment Pools      Title:    Principal Financial and
Accounting Officer – Investment Pools

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to Invesco DB Base Metals
Fund, a series of the Trust

 

By: Invesco Capital Management LLC, as Managing Owner of Invesco DB Base Metals
Fund

 

        



  

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to Invesco DB Energy Fund,
a series of the Trust

 

By: Invesco Capital Management LLC, as Managing Owner of Invesco DB Energy Fund

By:  

/s/ Kelli Gallegos

     By:   

/s/ Kelli Gallegos

Name:   Kelli Gallegos      Name:    Kelli Gallegos Title:   Principal Financial
and Accounting Officer – Investment Pools      Title:    Principal Financial and
Accounting Officer – Investment Pools

 

30



--------------------------------------------------------------------------------

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to Invesco DB Gold Fund, a
series of the Trust

 

By: Invesco Capital Management LLC, as Managing Owner of Invesco DB Gold Fund

 

        



  

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to Invesco DB Oil Fund, a
series of the Trust

 

By: Invesco Capital Management LLC, as Managing Owner of Invesco DB Oil Fund

By:  

/s/ Kelli Gallegos

     By:   

/s/ Kelli Gallegos

Name:   Kelli Gallegos      Name:    Kelli Gallegos Title:   Principal Financial
and Accounting Officer – Investment Pools      Title:    Principal Financial and
Accounting Officer – Investment Pools

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to Invesco DB Precious
Metals Fund, a series of the Trust

 

By: Invesco Capital Management LLC, as Managing Owner of Invesco DB Precious
Metals Fund

    

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to Invesco DB Silver Fund,
a series of the Trust

 

By: Invesco Capital Management LLC, as Managing Owner of Invesco DB Silver Fund

By:  

/s/ Kelli Gallegos

     By:   

/s/ Kelli Gallegos

Name:   Kelli Gallegos      Name:    Kelli Gallegos Title:   Principal Financial
and Accounting Officer – Investment Pools      Title:    Principal Financial and
Accounting Officer – Investment Pools

INVESCO DB US DOLLAR INDEX TRUST, with respect to Invesco DB US Dollar Index
Bearish Fund, a series of the Trust

 

By: Invesco Capital Management LLC, as Managing Owner of Invesco DB US Dollar
Index Bearish Fund

 

        



  

INVESCO DB US DOLLAR INDEX TRUST, with respect to Invesco DB US Dollar Index
Bullish Fund, a series of the Trust

 

By: Invesco Capital Management LLC, as Managing Owner of Invesco DB US Dollar
Index Bullish Fund

By:  

/s/ Kelli Gallegos

     By:   

/s/ Kelli Gallegos

Name:   Kelli Gallegos      Name:    Kelli Gallegos Title:   Principal Financial
and Accounting Officer – Investment Pools      Title:    Principal Financial and
Accounting Officer – Investment Pools

 

31



--------------------------------------------------------------------------------

INVESCO DB COMMODITY INDEX TRACKING FUND

 

By: Invesco Capital Management LLC, as Managing Owner of Invesco DB Commodity
Index Tracking Fund

 

 

        



  

INVESCO DB G10 CURRENCY HARVEST FUND

 

By: Invesco Capital Management LLC, as Managing Owner of Invesco DB G10 Currency
Harvest Fund

 

By:  

/s/ Kelli Gallegos

     By:   

/s/ Kelli Gallegos

Name:   Kelli Gallegos      Name:    Kelli Gallegos Title:   Principal Financial
and Accounting Officer – Investment Pools      Title:    Principal Financial and
Accounting Officer – Investment Pools

 

Address for Notice:

 

3500 Lacey Road, Suite 700

Downers Grove, IL 60515

 

With a copy to:

 

11 Greenway Plaza, Suite 1000

Houston, TX 77046

 

Authorized Officer of:

 

THE BANK OF NEW YORK MELLON

By:  

/s/ Gerard Connors

Name:   Gerard Connors Title:   Vice President Address for Notice:

The Bank of New York Mellon

c/o BNY Mellon Asset Servicing

 

32



--------------------------------------------------------------------------------

SCHEDULE I

Invesco DB Multi-Sector Commodity Trust

Invesco DB Agriculture Fund

Invesco DB Base Metals Fund

Invesco DB Energy Fund

Invesco DB Gold Fund

Invesco DB Oil Fund

Invesco DB Precious Metals Fund Invesco DB Silver Fund

Invesco DB US Dollar Index Trust

Invesco DB US Dollar Index Bearish Fund

Invesco DB US Dollar Index Bullish Fund

Invesco DB Commodity Index Tracking Fund

Invesco DB G10 Currency Harvest Fund